DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 7, filed September 29, 2021, with respect to the specification and claim 7 have been fully considered and are persuasive.  The objection of the specification and claim 7 has been withdrawn. Applicant’s remarks, see pages 8-9, with respect to claims 1, 2, 5-7, and 10 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
REASONS FOR ALLOWANCE
The closest prior art of record follows:  
US 3853511 discloses electrode system 18 (Fig. 1)  includes grounded collecting electrodes 22 which extend longitudinally in spaced planes parallel the direction of gas flow and high tension discharge electrodes 24 which extend in successively spaced relation to provide spaced rows of discharge electrodes between the spaced rows of collecting electrodes 22 (col. 2, ll. 49-54). Discharge electrodes 24 are suspended from the upper portion of housing 10 by suspension means 19. Collecting electrodes 22 are supported by rapping bars 32 and 30 which rest on electrode ledge support means 21 fastened at their extremities to housing 10. Discharge electrodes 24 terminate at their lower ends in discharge electrode weight 28 that are spaced equidistant from one another by a suitable, substantially rigid spacing frame 29. Spacing frame 29 has a dividing slot 31 therein. Dividing slot 31 divides spacing frame 29 into two equal sized 
US 3958960 discloses a first extended discharge electrode assembly 37 enters the first of two main, parallel plate electrostatic precipitator sections 40 and 41 included within main housing 27 of the precipitator. Each of said plate sections consists of alternating discharge electrode assemblies 42 and grounded collection plates 43. Each discharge electrode assembly 42 consists of a tubular frame 42' supported on and electrically connected to horizontally extending frame elements 34. The frame is substantially rectangular in configuration having vertically spaced horizontally extending cross members and supporting vertically extending discharge electrodes 44. Each of said discharge electrode assemblies extends in a plane substantially parallel to the path of the gaseous medium and is substantially equally spaced from each of the adjacent pair of collection plates 43. Said collection plates are preferably provided with a smooth surface.  See Figs. 1, 3, 4, 16, 17; col. 4, l. 56-col. 5, l. 45. However, US 3958960 fails to teach or fairly suggest the limitation (see claim 1, lines 8-11) “a lower frame extending in a stacking direction of the discharge electrodes to support the discharge electrodes, wherein the predetermined voltage is applied to the discharge electrodes through the lower frame and the first setting beam.”
US 5547496 discloses analogous art (see Figs. 1, 2, 7, 8; col. 5, ll. 20-50, col. 6, ll. 7-30, 66-67, col. 7, ll. 20-47), but fails to teach or fairly suggest claim 1 limitations at 
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to the teaching of US 3853511, US 3958960, and US 5547496, the closest prior art references as indicated above, it would not have been obvious for to one of ordinary skill in the art at the effective filing date to modify the apparatus taught in the prior art above to include the outstanding limitations stated above with each reference because none the prior art of record suggest modifications to include these outstanding limitations.  Accordingly, claims 1-10 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        October 9, 2021